DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/23/22 has been entered.  Claims 1-8 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/23/21.
Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities: 
Claim 1 Line 19 “passage timings which are passage timings of the weft circulating” needs review whether it should just read “passage timings of the weft circulating”
Claim 1 Line 19 “passage timings” associated with “weft insertion” is recommended to be further differentiated between free flight process and constrained flight process and established with the recitations of “free flight process” and “constrained flight process” back in Claim 1 Lines 11-16 in order to provide clearer antecedent basis
Relatedly, Claim 1 Line 27 “passage timings in the free flight process” is recommended such that these passage timings are established back in Claim 1 Lines 11-16 when “free flight process” is established in order to provide clearer antecedent basis
Claim 1 Lines 32-33 “an actual value of the set position arrival timing” needs review as to whether this should read “actual value of the position arrival timing” as the “set position arrival timing” is predetermined instead of being an actual value
Similar objections apply to Claim 5 as applicable from Claim 1 indicated above
Claim 5 Line 28 “including” needs review whether it should read “includes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Pending clarification of at least the 112(b) rejections:
Claim 5 Lines 24-32 are considered to contain new matter--in light of the indefiniteness surrounding Claim 5, as it is unclear what limitations are meant to convey, limitations seem to potentially convey new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8 is/are rejected under U.S.C. 112(b).
	The term “setting in advance a reference value of a set position arrival timing at which the leading edge of the weft reaches the set arrival position, in association with the set arrival position” in Claim 1 Lines 28-30 is unclear and therefore renders the claim indefinite.  It is unclear what “in association with the set arrival position” is meant to further convey; inasmuch as the set position arrival timing is related to the weft reaching the set arrival position, it seems as though the set position arrival timing is already in association with the set arrival position.  It is unclear whether this limitation is merely redundant or is meant to construe a further limiting recitation.  Especially in light of the indefiniteness surrounding Claim 5, with which Claim 1 is related, the recitation is considered indefinite pending clarification.
The term “weft insertion method comprising” determining a set arrival position…setting in advance a reference value of a set position arrival timing….determining the passage timings” in Claim 1 Lines 21-37 is unclear and therefore renders the claim indefinite.  As best understood, the method includes these three steps (determining…setting…determining).  As such, it seems as though “setting in advance” should be indented.  It is unclear whether this is a mere typographical error or if the interpretation is meant to be construed differently. Especially in light of the indefiniteness surrounding Claim 5, with which Claim 1 is related, the recitation is considered indefinite pending clarification.
The term “wherein an arrival position at which the leading edge of the weft reaches in a weft insertion process including an end time of the weft insertion, and one of a plurality of arrival positions where a timing at which the leading edge of the weft reaches the arrival position can be determined from passage timings in the free flight process” in Claim 5 Lines 27-32 is unclear and therefore renders the claim indefinite.  As the verb “is” has been deleted in Line 29, it is unclear whether the limitation should read “arrival position [defined by] end time of the weft insertion; one of a plurality of arrival positions [defined by weft reaching arrival position] can be determined from passage timings”, or if “, and” is missing in Line 31, to read “arrival position…includes 1) an end time, 2) a plurality of arrival positions, and 3) can be determined from passage timings”, or some other interpretation.
Furthermore, the term “wherein an arrival position at which the leading edge of the weft reaches in a weft insertion process including an end time of the weft insertion, and one of a plurality of arrival positions where a timing at which the leading edge of the weft reaches the arrival position can be determined from passage timings in the free flight process is determined as the set arrival position” in Claim 5 Lines 27-32 is unclear and therefore renders the claim indefinite.  Especially as “is determined” is another verb set, it is unclear if there is an “and” missing in front of “is determined”, such that Lines 27-32 read “arrival position is 1) defined by end time, 2) is one of a plurality of arrival positions, 3) can be determined from passage timings, and 4) is determined as the set arrival position.
The term “reference value storage that stores a reference value of a set position arrival timing at which a leading edge of the weft reaches a set arrival position, in association with the set arrival position” in Claim 5 Lines 24-26 is unclear and therefore renders the claim indefinite.  It is unclear what “in association with the set arrival position” is meant to further convey; inasmuch as the set position arrival timing is related to the weft reaching the set arrival position, it seems as though the set position arrival timing is already in association with the set arrival position.  In light of the lack of clarity surrounding “arrival position” and “timing” in Claim 5 Lines 24-34, it is unclear whether this limitation is merely redundant or is meant to construe a further limiting recitation.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
In light of the 112(b) rejections, a similar interpretation as the non-final rejection of 12/23/21 is made, such that Claim 1 Lines 23-30 is interpreted as:
setting in advance a reference of a set position arrival timing in association with a set arrival position,
wherein the set arrival position is an arrival position (at which a leading edge of the weft reaches in a weft insertion process including an end time of the weft position),
wherein the set arrival position is one of a plurality of arrival positions,
wherein the set position arrival timing (at which the leading edge of the weft reaches the arrival position) can be determined from:
	the passage timing in the free flight process, and
wherein the set position arrival timing is a timing at which the leading edge of the weft reaches the set arrival position
In light of the 112(b) rejections, Claim 5 Lines 24-32 is similarly interpreted
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP 2015137438), herein Tanaka, in view of Moriguchi (JP 2005002506).
Regarding Claim 1, Tanaka teaches a weft insertion method (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see the structures below to perform the method, including Figs. 1-3; [0018] "wefting control method according to the present invention"; [0016] "object of the present invention is to realize proper control of a wefting control member in a water injection type loom"; examiner notes some quotations have been minorly modified to clarify the translation) using
a weft insertion device in a water jet loom (see Fig. 1 for weft insertion device; as for context of loom--[0016]  "object of the present invention is to realize proper control of a wefting control member in a water injection type loom") that includes
a measuring and storing device (see Fig. 1 and recitations below) including
a storage device (3) having a rotary yarn guide (see Fig. 1; [0031] "weft storage device 3 uses a rotary yarn guide (not shown) to store the weft 9"), 
and a storage drum (34) on which a weft is wound and stored by the rotary yarn guide (see Fig. 1; [0031] "weft storage device 3…is a storage drum 34 for storing the weft 9"; [0031] "weft storage device 3 uses a rotary yarn guide (not shown) to store the weft 9"),
a weft insertion related device (31 and 4) which is involved in a weft insertion and affects a timing at which the weft starts to fly or a state where the weft flies ([0032] "weft locking device 31 includes the locking pin 32"; [0028] "clamper device 4"; [0031] "weft 9 is locked by the locking pin 32"; [0031] "by releasing the locking of the weft 9 by the locking pin 32, the weft 9 can be unwound from the storage drum 34", wherein such unwinding is for weft insertion of the method; as for affecting timing--[0034] "opening timing of the weft 9 by the clamper device 4 is the flight start timing at which the weft 9 starts flying", wherein weft flying is for weft insertion),
and is driven according to a set value stored in a set value storage (wherein controller 71 is driving; see Figs. 1 and 2; [0041] "weft control device 7 includes a drive controller 71 that controls the drive of the weft locking device 31 and the clamper device 4"; [0032] "weft locking device 31 includes the locking pin 32"; as for set value -- [0041] "set values of the drive timings of the weft locking device 31 and the clamper device 4"; [0041] "drive timing of the weft locking device 31 and the clamper device 4...is the timing related to the drive control of the weft locking device 31 and the clamper device 4; [respectively] 1a) the locking of the weft locking device 31 is released includes [lock release] timing and 1b) locking timing, and 2a) opening timing and 2b) gripping timing of the clamper device 4"; as for set value storage --[0041] "drive timing of the weft locking device 31 and the clamper device 4 stored in the storage device 72"),
and a weft insertion device (see Fig. 2; [0041] "weft control device 7") including
the set value storage (see Fig. 2; [0041] “storage device 72”)
and a weft insertion control device (71) for controlling drive of the weft insertion related device (see Figs. 1 and 2;  [0041] "weft control device 7 includes a drive controller 71 that controls the drive of the weft locking device 31 and the clamper device 4"),
the weft insertion device includes a weft detection sensor (5) provided so as to face the storage drum and detecting passages of the weft to determine passage timings (see Fig. 1; [0035] "unwinding sensor 5 is a sensor for detecting the weft 9 unraveled from the storage drum 34 for each unwinding"; [0010] "unwinding timing is from the unwinding sensor when the weft thread unraveled from the storage drum of the weft storage device passes through the position of the unwinding sensor (the unwinding sensor detects the weft thread).  Detected based on the output signal"; inasmuch as [0010] defines the passage timing, [0035] indicates the sensor detects the weft passage, and [0010], [0035] indicate that the sensor is based on the detection of the passage timing, recitation is met),
which are passage timings of the weft circulating around the storage drum with the weft insertion ([0035] "unwinding sensor 5 is a sensor for detecting the weft 9 unraveled from the storage drum 34 for each unwinding"; [0010] "unwinding timing is from the unwinding sensor when the weft thread unraveled from the storage drum of the weft storage device passes through the position of the unwinding sensor (the unwinding sensor detects the weft thread).  Detected based on the output signal"),
the weft insertion method (see below) comprising:
determining a set arrival position, which is an arrival position at which a leading edge of the weft reaches in a weft insertion process including an end time of the weft insertion ([0010] "arrival timing (the timing when the tip of the weft-inserted weft reaches a predetermined position on the counter-feeding side)"),
and is one of a plurality of arrival positions (as for present cycle utilizing a comparator 74 -- [0054] "during continuous operation…the detection value...is output to the comparator 74"; [0054] "however, the comparator 74 does not output the deviation signal d when 'deviation=0'...therefore, in this weaving cycle, the drive start timing correction device 73 ...does not correct the drive start timing"; as for comparator 74 used in a next cycle--[0059] "in the next weaving cycle after the weaving cycle in which the above-mentioned deviation occurs…"; [0061] "if the deviation is not eliminated…the comparator 74 is used"; as such, inasmuch as the process to utilize the comparator (as further discussed below) involves passage timing (and therefore arrival positions) each cycle, and inasmuch as [0054], [0059] indicate multiple cycles, there is a plurality of arrival positions),
where a timing at which the leading edge of the weft reaches the arrival position can be determined from passage timings in the free flight process (as for arrival position being where a timing can be determined, see aforementioned, such as [0010] "arrival timing (the timing when the tip of the weft-inserted weft reaches a predetermined position on the counter-feeding side)" and wherein passage timing and arrival timing is correlated; inasmuch as the passage timing in the free flight process and a set passage timing are compared in order to affect a locking pin and/or clamping device (see below), wherein the locking pin and/or clamping device affect the fly state (see aforementioned) and therefore the passage timing and therefore the arrival timing, the arrival timing at an arrival position is determined as recited); and
setting in advance a reference value of a set position arrival timing at which the leading edge of the weft reaches the set arrival position, in association with a set arrival position ([0010] "arrival timing (the timing when the tip of the weft-inserted weft reaches a predetermined position on the counter-feeding side) is generally detected.  Therefore…the unwinding timing detected based on the signal from the unwinding sensor attached to the weft storage device is used"; as such, there is a correlation between passage timing and arrival timing, and therefore passage timing in association with arrival position; inasmuch as the passage timing is set in advance, so thus would the set position arrival timing, and therefore an association with a set arrival position; for instances of passage timing set in advance -- [0018] "wefting control method according to the present invention includes...preset reference value regarding the unwinding timing in the water injection loom"; [0019] "preset reference value for the unwinding timing"; [0040] "input device 8 is for inputting and setting set values, reference values"; [0046] "reference value related to the unwinding timing"; [0054] "stored reference value of the unwinding timing"; [0054] "unwinding timing and the target timing reference"; inasmuch as the set position arrival timing is related to when the weft reaches the set arrival position, it is in association with the set arrival position),
determining the passage timings based on a detection signal output from the weft detection sensor in the weft insertion during weaving ([0010] "unwinding timing is from the unwinding sensor when the weft thread unraveled from the storage drum of the weft storage device passes through the position of the unwinding sensor (the unwinding sensor detects the weft thread).  Detected based on the output signal"; wherein unraveled thread indicates weft insertion during weaving; [0019] "detection value of the unwinding timing detected based on the signal output from the unwinding sensor"),
determining an actual value of the set position arrival timing from the passage timings (as aforementioned, inasmuch as arrival timing and passage timing are related, determining an actual value of the passage timing will determine an actual value of the arrival timing),
comparing the determined actual value with the reference value (see Figs. 1-2; [0019] "detection value of the unwinding timing detected based on the signal output from the unwinding sensor"; [0019] "comparator …obtains the deviation by comparing with the preset reference value for the unwinding timing"; [0047] "it is assumed that the comparator 74 stores the reference value of the unwinding timing input and set by the input device 8...then, when the detection value of the unwinding timing is input from the loom control device 6, the comparator 74 compares the detected value with the stored reference value to obtain a deviation"),
and in a case where a deviation occurs between the determined actual value and the reference value, determining a correction amount of the set value based on the deviation so as to change a driving mode of the weft insertion related device so that the deviation decreases (see Figs. 1-3; [0047] "deviation signal d corresponding to the deviation is output to the timing corrector 75"; [0048] "timing corrector 75 includes a correction amount determination unit 76 and a correction unit 77"; [0049] "when the deviation signal d is input from the comparator 74, the correction amount determination unit 76 selects and determines the correction amount corresponding to the deviation from the database, and uses the selected (determined) correction amount.  The corresponding correction amount signal...is output the correction unit 77"; [0057] "when the lock release timing corrected by the correction unit 77 is output from the storage device 72...new lock release timing setting value is output the drive controller 71"; [0058] "as a result, the drive controller 71 outputs an excitation signal...the weft locking device 31 based on the corrected unlocking timing, and weft locking device 31 is corrected.  At the unlocking timing, the locking release operation of the locking pin 32...is executed"; inasmuch as there is a correction, the deviation decreases, further evidenced by [0060] "when the deviation is eliminated as a result of wefting by the unlocking operation of the locking pin 32 at the unlocking timing corrected").

Tanaka does not explicitly teach that the rotary yarn guide is continuously driven to rotate,
and therefore the weft stored by a rotation of the rotary yarn guide.
Moriguchi teaches that the rotary yarn guide is continuously driven to rotate (see Fig. 1; page 6 Lines 233-235 "rotating shaft 13 is rotationally driven…and continuously rotates"; page 6 Lines 238-239 "a thread guide tube 17c is attached.  A rotary yarn guide 17 is attached to the tip of the thread guide tube 17c"; see Fig. 1-- inasmuch as guide 17 is attached to 17c which is attached to shaft 13 that is continuously driven to rotate, the guide is also continuously driven to rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka’s yarn guide with continuous rotation as taught by Moriguchi as it is a known structure in the art for achieving a similar purpose.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tanaka teaches that the weft (Tanaka) is stored by a rotation (Moriguchi) of the rotary yarn guide.

Tanaka also does not explicitly teach and a measuring device having a measuring roller which continuously feeds the weft from a yarn feeder toward the rotary yarn guide at a predetermined feed speed corresponding to a weft insertion length.
However, Tanaka does teach a yarn feeder (see Fig. 1; [0031] "weft 9 supplied from the yarn feeder 39").

Moriguchi teaches and a measuring device having a measuring roller which continuously feeds the weft from a yarn feeder toward the rotary yarn guide at a predetermined feed speed corresponding to a weft insertion length (see Fig. 1; page 7 Lines 255-256 "length measuring device 20 includes a rotating roller 21"; page 7 Lines 263-264 "weft Y drawn from the yarn feeder (not shown) between the driven roller 23 and the rotating roller 21"; page 7 Lines 265-266 "when the rotary roller 21 is rotationally driven, the weft yarn Y is continuously sent out toward the yarn guide 9 at a predetermined speed"; as for corresponding to weft insertion length-- page 7 Lines 265 "length measuring device 20 sends out the weft for one winding of the storage drum while the rotary yarn guide 17 makes one rotation, and inserts the weft for one weft at a constant speed in a period corresponding to one rotation of the loom.  It is set to send out continuously"; inasmuch as the weft yarn is fed via roller 21 of measuring device 20 at a feed speed and the feed speed of measuring device 20 then feeds a corresponding insertion length, the roller feeds at a feed speed corresponding to a weft insertion length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka with the measuring device of Moriguchi as a known structure in the art for achieving a similar purpose.

Tanaka also does not explicitly teach in which one weft insertion is performed through a constrained flight process in which the weft flies while being constrained by a feed speed of the measuring roller by being in a state where the weft is drawn directly from the rotary yarn guide without passing through the storage drum,
after a free flight process in which the weft flies in a free flight state by being drawn while the weft on the storage drum is released from the storage drum.

Moriguchi teaches in which one weft insertion is performed through a constrained flight process in which the weft flies while being constrained by a feed speed of the measuring roller by being in a state where the weft is drawn directly from the rotary yarn guide without passing through the storage drum (page 7 Lines 255-256 "length measuring device 20 includes a rotating roller 21"; page 7 Lines 267-269 "feeding speed of the weft Y by the length measuring device 20 is set to be substantially equal to the winding speed at which the weft is wound around the storage drum 19 by the rotary yarn guide 17"; 
as such, the feed speed of the measuring roller affects weft insertion; therefore feed speed constrains weft insertion; as for constrained flight process--page 2 Lines 54-57 "in this wefting by restraint flight…the weft is pulled out in a straight light between the rotary yarn guide and the yarn guide in front of the storage drum"; as such, weft insertion is restrained; since in front, meets "without passing through", furthermore in light of page 2 Lines 51-54 "at the end of wefting…the wefts sent out from the length measuring device are pulled out directly from the rotary yarn guide (without going through the storage drum).  It will be in a state of restraint flight that will be wefted"),
after a free flight process in which the weft flies in a free flight state by being drawn while the weft on the storage drum is released from the storage drum (as for aforementioned constrained flight being after free flight-- page 2 Lines 42-44 "by injecting the weft, the weft that has been wound on the storage drum and is in the stored state is unwound from the storage drum and weaved while ballooning (weaved by free flight)"; page 2 Lines 51-54 "at the end of wefting…the wefts sent out from the length measuring device are pulled out directly from the rotary yarn guide (without going through the storage drum).  It will be in a state of restraint flight that will be wefted").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tanaka (with the measuring roller of Moriguchi) operates in this manner as a known method in the art for accomplishing a similar purpose.
Regarding Claim 2, modified Tanaka teaches all the claimed limitations as discussed above in Claim 1.
Tanaka further teaches wherein one of the arrival positions reached by the leading edge of the weft at each of passage times of the weft passing between the storage drum and the weft detection sensor a plurality of times in the free flight process is set as the set arrival position (as aforementioned, set arrival position is related to set arrival timing is related to set passage timing (unwinding timing)
[0076] "regarding the reference value regarding the unwinding timing…it may be obtained by calculating based on the detected value of the unwinding timing, and the obtained calculated value may be stored in the comparator 74 as a preset value.  For example…the loom control device 6 obtains an average value (calculated value) of the detected values of the unwinding timings in the past 1000 times of wefting and outputs the average value (calculated value) to the comparator 74...the average value (calculated value) may be stored as a preset reference value").
Regarding Claim 3, modified Tanaka teaches all the claimed limitations as discussed above in Claim 1.
Tanaka further teaches the weft insertion related device includes a locking pin driven to lock and release the weft on the storage drum ([0041] "locking device 31 and the clamper device 4"; [0032] "weft locking device 31 includes the locking pin 32"; [0032] "weft 9 is locked on the storage drum 34 by the pin 32 and performing the locking operation, and the weft 9 is [un]locked on the storage drum 34 by the locking pin 32 performing the locking release operation. It can be unraveled"; [0031] "by releasing the locking of the weft 9 by the locking pin 32, the weft 9 can be unwound from the storage drum 34", [0003] "the weft is locked by the locking pin...so that the weft can fly does not start"; [0003] "weft is released from being locked by the locking pin...so that the weft is started to fly"; although [0003] recitations pertaining to the pin 32 are directed to the prior art, one of ordinary skill in the art would understand that it also applies to the invention recited); and 
a clamping mechanism driven to grip the weft between a weft insertion nozzle and the measuring and storing device and release the grip during the weft insertion ([0041] "locking device 31 and the clamper device 4"; [0034] "opening timing of the weft 9 by the clamper device 4 is the flight start timing at which the weft 9 starts flying", wherein weft flying is for weft insertion; [0024] "opening timing of the clamper (the flying start timing of the weft); although [0024] recitation pertaining to the clamper is directed to the prior art, one of ordinary skill in the art would understand that it also applies to the invention recited; [0001] "in the present invention...wefting control method...equipped with a clamper...to grip the weft and release the grip of the weft according to a preset opening timing setting value").
Regarding Claim 4, modified Tanaka teaches all the claimed limitations as discussed above in Claim 2.
A portion of the body of Claim 4 is the same as the body of Claim 3.  As such, see the aforementioned rejection of the body of Claim 3 for the rejection of this portion of the body of Claim 4,
the correction amount of the set value is determined for at least one of the locking pin and the clamping mechanism ([0050] "lock release timing and the release timing are alternately corrected"; see aforementioned of [0041], wherein lock release timing is of the locking pin; release timing is of the clamping mechanism; see also embodiment [0074], [0075] where the correction amount can be of both).

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP 2015137438), herein Tanaka, in view of Moriguchi (JP 2005002506).
	Regarding Claim 5, Tanaka teaches a weft insertion device in a water jet loom (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; however, see rejection of Claim 1 corresponding to this limitation) that includes
a measuring and storing device (see rejection of Claim 1 corresponding to this limitation) including
a storage device having a rotary yarn guide (see rejection of Claim 1 corresponding to this limitation),
and a storage drum on which a weft is wound and stored by the rotary yarn guide (see rejection of Claim 1 corresponding to this limitation),
a weft insertion related device which is involved in a weft insertion and affects a timing at which the weft starts to fly or a state where the weft flies (see rejection of Claim 1 corresponding to this limitation),
and is driven according to a set value stored in a set value storage (see rejection of Claim 1 corresponding to this limitation),
and a weft insertion device (see rejection of Claim 1 corresponding to this limitation), including
the set value storage (see rejection of Claim 1 corresponding to this limitation),
and a weft insertion control device (6 and 7) for controlling drive of the weft insertion related device (see rejection of Claim 1 corresponding to this limitation and further recitations pertaining to the weft insertion control device below; Tanaka teaches the weft insertion control device which meets the structural limitations in the claims and performs the functions as recited such as being capable of controlling drive as recited),
the weft insertion device (see rejection of Claim 1) comprising:
a weft detection sensor (5) provided so as to face the storage drum, and detecting passages of the weft circulating around the storage drum with the weft insertion (Tanaka teaches the sensor which meets the structural limitations in the claims and performs the functions as recited such as being capable of detecting as recited, especially in light of Fig. 1; [0035] "unwinding sensor 5 is a sensor for detecting the weft 9 unraveled from the storage drum 34 for each unwinding"; [0010] "unwinding timing is from the unwinding sensor when the weft thread unraveled from the storage drum of the weft storage device passes through the position of the unwinding sensor (the unwinding sensor detects the weft thread).  Detected based on the output signal"; inasmuch as [0010] defines the passage timing, [0035] indicates the sensor detects the weft passage, and [0010], [0035] indicate that the sensor is based on the detection of the passage timing, recitation is met) 
wherein the weft insertion control device (7) includes
a passage timing detector (6) that determines passage timings, wherein the passage timings are based on a detection signal output from the weft detection sensor (see Figs. 1-2; [0038] "when the weft unwinding signal is input from the unwinding sensor 5, the loom control device 6 detects the crank angle at that time as the unwinding timing, and stores the detected unwinding timing"),
a reference value storage (74) that stores a reference value of a set position arrival timing at which a leading edge of the weft reaches a set arrival position, in association with the set arrival position (Tanaka teaches the storage which meets the structural limitations in the claims and performs the functions as recited such as being capable of storing information as recited, especially in light of Figs. 1-2; [0047] "comparator 74 stores the reference value of the unwinding timing input and set by the input device 8 by a built-in memory or the like (not shown)"; [0010] "arrival timing of the weft yarn on the counter-feeding side (the timing when the tip of the weft-inserted weft reaches a predetermined position on the counter-feeding side) is generally detected.  Therefore, when controlling the wefting control member as described above in the water injection type loom, the unwinding timing detected based on the signal from the unwinding sensor attached to the weft storage device is used"; as such, there is a correlation between passage timing and arrival timing, and therefore passage timing in association with arrival position; inasmuch as there is a reference value for a passage time, so would there be a reference value of a set position arrival timing, and therefore an association with a set arrival position),
wherein an arrival position at which the leading edge of the weft reaches in a weft insertion process including an end time of the weft insertion ([0010] "arrival timing of the weft yarn on the counter-feeding side (the timing when the tip of the weft-inserted weft reaches a predetermined position on the counter-feeding side)),
and one of a plurality of arrival positions (see rejection of Claim 1),
where a timing at which the leading edge of the weft reaches the arrival position can be determined from passage timings in the free flight process is determined as the set arrival position (see rejection of Claim 1),
an actual value determiner (6) that determines an actual value of the set position arrival timing, based on the passage timings determined by the passage timing detector, (inasmuch as the passage timing was determined, so was the position arrival timing; as such, the detector and the determiner are related),
where the actual value determiner includes the passage timing detector (see aforementioned where both elements are of 6),
a comparator (74) that compares the actual value with the reference value (Tanaka teaches the comparator which meets the structural limitations in the claims and performs the functions as recited such as being capable of comparison, especially in light of Figs. 1-2; [0019] "detection value of the unwinding timing detected based on the signal output from the unwinding sensor"; [0019] "comparator …obtains the deviation by comparing with the preset reference value for the unwinding timing"; [0047] "it is assumed that the comparator 74 stores the reference value of the unwinding timing input and set by the input device 8...then, when the detection value of the unwinding timing is input from the loom control device 6, the comparator 74 compares the detected value with the stored reference value to obtain a deviation"; as aforementioned-- inasmuch as passage timing and arrival timing are related, comparing the actual/reference passage timings is comparing the actual/reference arrival timings),
and a set value corrector (77) that determines, in a case where a deviation occurs between the actual value and the reference value, a correction amount of the set value based on the deviation so as to change a driving mode of the weft insertion related device so that the deviation decreases (Tanaka teaches the corrector which meets the structural limitations in the claims and performs the functions as recited such as being capable of determination as recited, especially in light of Figs. 1-3; [0047] "deviation signal d corresponding to the deviation is output to the timing corrector 75"; [0048] "timing corrector 75 includes a correction amount determination unit 76 and a correction unit 77"; [0049] "when the deviation signal d is input from the comparator 74, the correction amount determination unit 76 selects and determines the correction amount corresponding to the deviation from the database, and uses the selected (determined) correction amount.  The corresponding correction amount signal...is output the correction unit 77"; [0057] "when the lock release timing corrected by the correction unit 77 is output from the storage device 72...new lock release timing setting value is output the drive controller 71"; [0058] "as a result, the drive controller 71 outputs an excitation signal...the weft locking device 31 based on the corrected unlocking timing, and weft locking device 31 is corrected.  At the unlocking timing, the locking release operation of the locking pin 32...is executed"; inasmuch as there is a correction, the deviation decreases, further evidenced by [0060] "when the deviation is eliminated as a result of wefting by the unlocking operation of the locking pin 32 at the unlocking timing corrected").

Tanaka does not explicitly teach the rotary yarn guide continuously driven to rotate,
and therefore the weft stored by a rotation by the rotary yarn guide.

Moriguchi teaches the rotary yarn guide continuously driven to rotate (see rejection of Claim 1 corresponding to this limitation).
Therefore modified Tanaka teaches the weft stored by a rotation by the rotary yarn guide (see rejection of Claim 1).

Tanaka also does not explicitly teach and a measuring device having a measuring roller which continuously feeds the weft from a yarn feeder toward the rotary yarn guide at a predetermined feed speed corresponding to a weft insertion length.

Moriguchi teaches and a measuring device having a measuring roller which continuously feeds the weft from a yarn feeder toward the rotary yarn guide at a predetermined feed speed corresponding to a weft insertion length (see rejection of Claim 1 corresponding to this limitation).

Tanaka also does not explicitly teach in which one weft insertion is performed through a constrained flight process in which the weft flies while being constrained by a feed speed of the measuring roller by being in a state where the weft is drawn directly from the rotary yarn guide without passing through the storage drum,
after a free flight process in which the weft flies in a free flight state by being drawn while the weft on the storage drum is released from the storage drum.
However, Tanaka teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of doing the aforementioned.

Nevertheless, Moriguchi teaches in which one weft insertion is performed through a constrained flight process in which the weft flies while being constrained by a feed speed of the measuring roller by being in a state where the weft is drawn directly from the rotary yarn guide without passing through the storage drum,
after a free flight process in which the weft flies in a free flight state by being drawn while the weft on the storage drum is released from the storage drum
(see rejection of Claim 1).
Regarding Claim 6, modified Tanaka teaches all the claimed limitations as discussed above in Claim 5.
The body of Claim 6 is the same as the body of Claim 2.  As such, see the aforementioned rejection of the body of Claim 2 for the rejection of the body of Claim 6.
Regarding Claim 7, modified Tanaka teaches all the claimed limitations as discussed above in Claim 5.
A portion of the body of Claim 7 is the same as the body of Claim 3.  As such, see the aforementioned rejection of the body of Claim 3 for the rejection of the body of Claim 7,
the set value corrector determines the correction amount of the set value for at least one of the locking pin and the clamping mechanism (wherein aforementioned it was established that set value corrector determines the correcting amount; as for at least one--[0050] "lock release timing and the release timing are alternately corrected"; see aforementioned of [0041], wherein lock release timing is of the locking pin; release timing is of the clamping mechanism; see also embodiment [0074],[0075] where the correction amount can be of both).
Regarding Claim 8, modified Tanaka teaches all the claimed limitations as discussed above in Claim 6.
The body of Claim 8 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 8.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification:
Regarding applicant’s remarks on page 12 wherein certain limitations are underlined or bolded but not necessarily addressed in the remarks-- a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references fails to comply with 37 CFR 1.111(b).
Regarding applicant’s remarks starting on page 13 pertaining to the assertion that a measuring and storing device must be wholly modified-- at the outset, examiner notes that nothing in the references teaches one measuring or storing system could not be used by the other.  Furthermore, examiner notes that the modification is not of the entire system, but merely parts.  As such, applicant’s remarks are not found persuasive.
Similarly, regarding applicant’s remarks on page 16 that the measuring and storing device of Moriguchi cannot be utilized in Tanaka because Moriguchi’s system would clash with the weft control system of Tanaka, such an argument is not persuasive because the modification is not of the entire system, but merely parts.  Nothing in the references prevents the specific parts from being utilized.  For example, remarks state on page 16 that the rotary guide is indeed continuously driven to rotate.  See aforementioned U.S.C. 103 modification of what parts Tanaka does not specifically teach and what parts specifically Moriguchi is utilized to teach, and their associated motivations.
Regarding applicant’s remarks on page 17 that examiner asserts “it is easily conceivable,” examiner respectfully clarifies that “easily conceivable” is not the measurement of obviousness, and is not so asserted.  Both references are analogous art and in this case both are water jet looms; furthermore, Tanaka is being modified with Moriguchi as a known structure for accomplishing a similar purpose.
Regarding applicant’s remarks on page 18 that Moriguchi “arrival timing of the weft for each weft insertion is substantially the same (does not change)”, examiner respectfully notes that “does not change” is not equivalent to “substantially the same.”  Furthermore, applicant’s statements are merely an assumption; there will be at least some variation that could stand to be corrected by an adjusting and calculation system.
Furthermore, pertaining to applicant’s remarks on page 18 of “applying such weft insertion control to the water jet loom of Moriguchi,” examiner again clarifies that Tanaka is being modified with Moriguchi, not the other way around.  As aforementioned, no instances in the references indicate that the modification could not be performed such that the system of Moriguchi could not be utilized with Tanaka when modified into Tanaka’s system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969. The examiner can normally be reached M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.H./Examiner, Art Unit 3732       
                                                                                                                                                                                                 /ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732